DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 8/4/2022. Claims 1-14 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 8/4/2022 is being considered.

Drawings
The Drawings filed on 8/4/2022 are acceptable for examination.

Specification
The disclosure is objected to because of the following informalities:
“I08”, “I06”, “I08A” (paragraph [0034] as filed)  and I06A (paragraph [0035] as filed) appear to be typographic errors of “108”, “106”, “108A” and “106A” respectively.
“tilted an angle” (paragraphs [0009], [0051], [0056], [0060], [0061] as filed) is objected to because the limitation appears to contain a typographic error. Does applicant intend to recite, “tilted at an angle”?
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “tilted an angle” is objected to because the limitation appears to contain a typographic error. Does applicant intend to recite, “tilted at an angle”?
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extension member” (claims 1 and 9), “extension locking mechanism” (claims 1 and 9), “anti-rebound part” (claims 1 and 9), “anti-rebound locking mechanism” (claims 3 and 11), “another anti-rebound part” (claim 7), “locking part” (claim 8), “release part” (claim 8), “first coupling part” (claim 11), “second coupling part” (claim 11), and “release actuator” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the form” is indefinite because the limitation lacks antecedent basis in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,447,047 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with minor differences in claim element ordering and wording/phraseology. Note that the angular positioning limitations of the instant application are found in claims 8, 11-12 and 16 of the reference patent. Thus, the scope of the claims of the reference patent encompasses the scope of the claims of the instant application.
Note that the restriction requirement in the prosecution of the reference patent (Restriction Requirement filed on 4/30/2021 in reference patent) was withdrawn in the Office action filed on 11/5/2021. In order to obtain a shield under 35 CFR 121, a divisional application must be filed “as a result of” a restriction requirement. This instant application was not filed “as a result of” anything that happened during the prosecution of the reference patent. This would be impossible since this instant application was filed after the reference patent was allowed. As noted above, the restriction requirement was withdrawn in the prosecution of the reference patent. See MPEP 804.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20180126877).
	Claim 1, Williams provides a child safety seat comprising:
a seat shell 106 for receiving a child [0017], the seat shell having a backrest 108, a front end opposite to the backrest (front end 110; it is understood that the front end is opposite to the backrest; Fig. 1), and a seat portion (seat portion of 106; Fig. 1) extending between the backrest and the front end (it is understood that the seat portion extends between the backrest and the front end; Fig. 1);
an extension member (122; Figs. 6-8) disposed adjacent to the front end of the seat shell (under the broadest reasonable interpretation, the extension member is attached to the front end of the seat shell and thus is disposed adjacent to the front end of the seat shell, as exceedingly broadly claimed; Figs. 1-6) and slidably connected with the seat shell [0021], the extension member having a forward end (forward end of 122; Figs. 6-7), the extension member being slidable relative to the seat shell to increase or reduce a distance between the forward end of the extension member and the front end of the seat shell [0021];
an extension locking mechanism (142, 146; Figs. 6-9) operable to lock the extension member with respect to the seat shell ([0025]; Figs. 6-9); and
an anti-rebound part 124 carried by the extension member (it is understood that the anti-rebound part is carried by the extension member; Fig. 6) and having a distal end (distal end of 124; Figs. 1-6), the child safety seat being installable on a vehicle seat in a rear facing position with the anti-rebound part extending above the extension member and adjacent to a seatback of the vehicle seat (as shown in Fig. 4 installed on a vehicle seat in a rear facing position with the anti-rebound part extending above the extension member and adjacent to a seatback 204 of the vehicle seat), the distal end of the anti-rebound part being positioned adjacent to the forward end of the extension member when the anti-rebound part is stowed in a first angular position relative to the extension member (as shown in Fig. 5, under the broadest reasonable interpretation, the anti-rebound part is directly attached to the forward end of the extension and thus the distal end of the anti-rebound part is positioned adjacent thereto, as exceedingly broadly claimed; the anti-rebound part is pivotally connected to the extension member; [0022]) and displaced away from the forward end of the extension member when the anti-rebound part is deployed to a second angular position that is tilted [at] an angle relative to the first angular position (as shown in Fig. 5, under the broadest reasonable interpretation, the distal end of the anti-rebound part is displaced away from the forward end of the extension member when the anti-rebound part is deployed to a second angular position that is tilted [at] an angle relative to the first angular position; the anti-rebound part is pivotally connected to the extension member; [0022]; note that the claim does not preclude the distal end from being considered to be positioned adjacent to the forward end of the extension member in the first angular position and being considered to be displaced away from the forward end of the extension member in the second angular position, as exceedingly broadly claimed).
	Claim 8, Williams further provides wherein the extension locking mechanism includes a locking part 142 and a release part 146 respectively connected with the extension member (it is understood that the locking part and the release part are connected with the extension member; Figs. 6-8), the locking part being movable to engage with the seat shell for locking the extension member in position with respect to the seat shell ([0024]-[0026]; Figs. 6-8), the release part being operable to urge the locking part to disengage from the seat shell for unlocking the extension member ([0024]-[0026]; Figs. 6-8).
	Claim 9, Williams provides a child safety seat comprising:
a seat shell 106 for receiving a child [0017], the seat shell having a backrest 108, a front end opposite to the backrest (front end 110; it is understood that the front end is opposite to the backrest; Fig. 1), and a seat portion (seat portion of 106; Fig. 1) extending between the backrest and the front end (it is understood that the seat portion extends between the backrest and the front end; Fig. 1);
an extension member (122; Figs. 6-8) disposed adjacent to the front end of the seat shell (under the broadest reasonable interpretation, the extension member is attached to the front end of the seat shell and thus is disposed adjacent to the front end of the seat shell, as exceedingly broadly claimed; Figs. 1-6), the extension member being slidably connected with the seat shell [0021] and having a forward end (forward end of 122; Fig. 6), the extension member being slidable relative to the seat shell to increase or reduce a distance between the forward end of the extension member and the front end of the seat shell [0021];
an extension locking mechanism (142, 146) operable to lock the extension member with respect to the seat shell (it is understood that the extension locking mechanism is suitable to lock the extension member with respect to the seat shell; ([0025]; Figs. 6-9); and
an anti-rebound part 124 connected with the seat shell (Figs. 1-6), the child safety seat being installable on a vehicle seat in a rear facing position with the anti-rebound part extending at an angle above the extension member and adjacent to a seatback of the vehicle seat (Fig. 4).
	Claim 10, Williams further provides wherein the anti-rebound part is pivotally connected with the seat shell (note that the anti-rebound part is pivotally connected to the extension member, which is connected to the seat shell and thus the anti-rebound part is nonetheless pivotally connected to the seat shell; [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180126877) in view of Jonasson (US 6860557).
Claim 6, Williams teaches all the limitations of claim 1 as above, but does not teach the anti-rebound part having a telescopic structure. However, Jonasson teaches a child safety seat comprising a part having a telescopic structure (col. 2, lines 32-40; Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating into the anti-rebound part a telescopic structure, with the reasonable expectation of being able to extend and retract a length of the anti-rebound part.
Claim 14, Williams teaches all the limitations of claim 9 as above, but does not teach the anti-rebound part being slidable inward or outward relative to the seat shell to modify a length of the anti-rebound part extending outside of the seat shell. However, Jonasson teaches a child safety seat comprising a part that is slidable inward or outward relative to a seat to modify a length of the part extending outside of the seat (col. 2, lines 32-40; Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the anti-rebound part being slidable inward or outward relative to the seat shell to modify a length of the anti-rebound part extending outside of the seat shell, with the reasonable expectation of being able to extend and retract a length of the anti-rebound part.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Williams (US 20180126877) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia, the anti-rebound part being connected with the extension member via a linkage including two bars, each of the two bars being respectively connected pivotally with the extension member and the anti-rebound part, as claimed in claim 2, the extension member including a guide track, and the anti-rebound part including a pin guided for sliding along the guide track as recited in claim 4, the anti-rebound part being a paddle pivotally connected with the extension member at a left side thereof, and the child safety seat including another anti-rebound part [comprising] a second paddle pivotally connected with the extension member at a right side thereof, the two paddles being independently rotatable relative to the extension member as recited in claim 7, the seat shell being fixedly connected with a first coupling part, the anti-rebound part being fixedly connected with a second coupling part that is pivotally connected with the first coupling part about a pivot axis, and the child safety seat further including an anti-rebound locking mechanism operable to lock the anti-rebound part with respect to the seat shell, the anti-rebound locking mechanism including a latch, a spring and a release actuator, the latch being movable along the pivot axis between a locking position where the latch is respectively engaged with the first and second coupling parts and an unlocking position where the latch is disengaged from one of the first and second coupling parts, the spring biasing the latch toward the locking position, and the release actuator being provided on one of the first and second coupling parts and being operable to urge the latch to move to the unlocking position as recited in claim 11, the seat shell including a channel, and a plurality of detents disposed along the channel, the anti-rebound part being movable along the channel for adjustment between a plurality of angular positions relative to the seat shell, and each of the detents being configured to hold the anti-rebound part and prevent its travel from one of the angular positions to another adjacent one of the angular positions as recited in claim 12, and the seat shell including a plurality of openings corresponding to a plurality of angular positions of the anti-rebound part relative to the seat shell, the anti-rebound part being detachably connected with the seat shell by engaging with any of the openings as recited in claim 13. Claim 3 depends from claim 2. Claim 5 depends from claim 4. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635